AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Mol:lified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DisTRiCr oF cALIFoRNIA

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
Javier Alberto Hemandez_Val.gaS Case Number: 3: 18-mj-23036-BGS
Serena Premj ee
Defendcmt ’s Atfomey
REGISTRATION NO. 81386298 mw l § 7"
th § tgs r,:§
THE DEFENDANT:
pleaded guilty to count(s) 2 of the Cornplaint DEC 1 3 ZUlS
|:| Was found guilty to count(s) m my m NH_
after a plea of not guilty. §$UTHEHN Sr`s'ii:izlc‘fick§i (“OL|J§;HNIA
Accordingly, the defendant is adjudged guilty of such count(s), WhicH'TrTV`o`lVe~tiae-SHQMHMB :

 

Title & Section Nature of Offense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 2

!:l The defendant has been found not guilty on count(s)

 

 

Count(s) ONE is dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

|E Assessment: 310 WAIVED Fine: WAIVED
|Xl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDER_ED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, eosts, and Special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Thursday, December 13 , 2018
Date of Imposition of Sentence

rYoNoRABLE BERNARD G. sKoMAL

UNITED STATES MAGISTRATE IUDGE

3: lS-mj-23036-BGS

